 



Exhibit 10.62

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
DATED MARCH 28, 2005 BETWEEN
AFC ENTERPRISES, INC. (THE “COMPANY”)
AND
FREDERICK B. BEILSTEIN (“EMPLOYEE”)

     WHEREAS, Employee and the Company are parties to an Amended and Restated
Employment Agreement dated as of December 29, 2003, (the “Employment Agreement”)
governing the terms and conditions of Employee’s employment with the Company;
and

     WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the parties
agree as follows:

     1.       Section 8.03 of the Employment Agreement is hereby deleted in its
entirety and the following new Section 8.03 is inserted in lieu thereof:

8.03    Termination by the Company for other than Death or Disability or for
Cause. The Company may terminate Employee’s employment hereunder without cause
at any time, upon written notice. If upon expiration of the term of this
Agreement or if Employee’s employment is terminated by the Company prior to the
expiration of the term of this Agreement without cause or other than (a) by
reason of Employee’s death or Disability or (b) for Cause, the Company shall pay
or provide to Employee, in lieu of all other amounts payable hereunder or
benefits to be provided hereunder, the following:

(i) a payment equal to the sum of two (2) times Employee’s Base Salary at the
time of termination;

(ii) a payment equal to two (2) times Employee’s Target Incentive Pay for the
year in which such termination occurs (or, if no Target Incentive Pay has been
designated for such year, then the Target Incentive Pay for the last year in
which it was designated prior to such termination);

(iii) if the Employee’s employment is terminated pursuant to this Section 8.03
prior to August 31, 2005, a payment equal to (a) a prorated portion of the sum
of the amounts described in clauses (i) and (ii) above based on the proportion
that the number of days

 



--------------------------------------------------------------------------------



 



from January 1 in the year of such termination through and including August 31,
2005 bears to the total number of days in the year of termination less any
amount of Employee’s Base Salary and Target Incentive Pay for the 2005 fiscal
year that that has been previously paid to Employee (it being understood that
the amount described in this clause (iii) shall be in addition to and not in
lieu of, the payments described in clauses (i) and (ii) above and it also being
understood that the payment described in this clause (iii) shall be in full
satisfaction and in lieu of any entitlement by the Employee under the Company’s
Target Incentive Plan), plus (b) an amount equal to the payment described in
Section 9.02 of this Agreement; or

(iv) if the Employee’s employment is terminated pursuant to this Section 8.03 on
or after August 31, 2005, a payment equal to a prorated portion of the sum of
the amounts described in clauses (i) and (ii) above based on the proportion that
the number of days from January 1 in the year of such termination through and
including the date of termination bears to the total number of days in the year
of termination less any amount of Employee’s Base Salary and Target Incentive
Pay for the year in which the termination occurs that that has been previously
paid to Employee (it being understood that the amount described in this clause
(iv) shall be in addition to and not in lieu of, the payments described in
clauses (i) and (ii) above and it also being understood that the payment
described in this clause (iii) shall be in full satisfaction and in lieu of any
entitlement by the Employee under the Company’s Target Incentive Plan); and

(v) the acceleration of any unvested rights of Employee under any stock options
or other equity incentive programs such that they shall immediately vest under
the terms of such plans.

As a condition precedent to the requirement of Company to make such payments or
grant such accelerated vesting, Employee shall not be in breach of his
obligations under Section 10 hereof and Employee shall execute and deliver to
Company a general release in favor of the Company in substantially the same form
as the general release then contained in the latest Severance Agreement being
used by the Company.

Any Payments required to be made under this Section 8.03 shall be made to
Employee within thirty (30) days after the date of Employee’s termination of
employment.

 



--------------------------------------------------------------------------------



 



     3.       Section 9.02 of the Employment Agreement is deleted in its
entirety and the following new Section 9.02 is inserted in lieu thereof.

9.02    Stay Bonus

If Employee is employed by the Company on August 31, 2005, then the Company
shall pay to Employee in a lump sum payment on August 31, 2005 a stay bonus
equal to the sum of the amounts described in (a) and (b) below (it being
understood that this bonus will be payable to Employee if his employment is
terminated by the Company on August 31, 2005):

(a) sixty-six and two-thirds percent (66 2/3%) of Employee’s Base Salary as in
effect on August 31, 2005; and

(b) a payment equal to sixty-six and two-thirds percent (66 2/3%) of Employee’s
Target Incentive Pay for the fiscal year 2005.

     4.       The Employment Agreement, as amended hereby, is hereby reaffirmed
and restated herein by the undersigned, and said Employment Agreement is hereby
incorporated herein by reference as fully as if set forth in its entirety in
this First Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
and Employee has hereunto set his hand this 28th day of March, 2005, effective
as of January 1, 2005.

            COMPANY:
AFC Enterprises, Inc.
      By:  /s/ Frank J. Belatti     Name:  Frank J. Belatti     Title:  Chairman
& Chief Executive Officer     EMPLOYEE:
      By:   /s/ Frederick B. Beilstein         Name:   Frederick B. Beilstein   
    Title:   Chief Financial Officer     

 